Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claim 1, the previous objection thereto is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringolf (WO 9207154). For text citations of Bringolf, refer to the machine translation provided as Non-Patent Literature in the Office action mailed 05/03/2021.
Regarding Claim 1, Bringolf discloses (Figures 3-5 and 11) a zipper chain comprising a plurality of chain portions (chains 10 and 11) arranged to face each other and configured to engage with each other at one point in time while making linear movements (see arrow in Figure 11), wherein each chain portion comprises: a plurality of upper plates connected to each other (plates 14); a plurality of lower plates arranged to respectively face the upper plates (plates 14a), respectively spaced apart from the upper plates (via gap 15), and connected to 

    PNG
    media_image1.png
    533
    748
    media_image1.png
    Greyscale

Bringolf Annotated Figure 11
Regarding Claim 2, Bringolf discloses (Figure 3) the end of each of the protrusions (protruding portion comprising second lateral fulcrum 5) is round (indicated in Annotated Figure 11 above).

Regarding Claim 8, Bringolf discloses (Figure 11) the protrusion (protruding portion comprising second lateral fulcrum 5) from among the plurality of protrusions of the first chain portion (chain 10) is inserted in a space between adjacent protrusions from among the plurality of protrusions of the second chain portion (chain 11).
Regarding Claim 9, Bringolf discloses (Figure 11) the protrusion (protruding portion comprising second lateral fulcrum 5) from among the plurality of protrusions of the second chain portion (chain 11) is inserted in a space between adjacent protrusions from among the plurality of protrusions of the first chain portion (chain 10).
Regarding Claim 10, Bringolf discloses (Figure 11) the protrusions (protruding portion comprising second lateral fulcrum 5) are inserted in the chain portions (chains 10 and 11) facing each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bringolf as applied to Claim 1 above, and further in view of Olmsted (US 2004/0157691).
Regarding Claim 11, Bringolf does not disclose that at least one of the upper plates or at least one of the lower plates comprises an inserted portion protruding outwards and a receiving portion that is a groove recessed inwardly. Olmsted teaches (Figure 4) a zipper chain (chain drive 40) comprising a plurality of chain portions (first and second chains 72 and 74) arranged to face each other, wherein each chain portion comprises a plurality of upper plates (top plates of interfering links 76; see Annotated Figure 4 below) connected to each other and a plurality of lower plates (bottom plates of interfering links 76; see Annotated Figure 4 below) spaced apart from and arranged to respectively face the upper plates and connected to each other, wherein at least one of the upper plates or at least one of the lower plates comprises an inserted portion (outer corner of trapezoidal flange 86, see Annotated Figure 4 below) protruding outwards and a receiving portion (see Annotated Figure 4 below) that is a groove recessed inwardly. Examiner note: a “groove” is typically understood to mean a narrow cut or indentation in a surface, particularly for the purpose of receiving a protrusion of a separate component; based on this definition, the receiving portion taught by Olmsted meets the limitation “a receiving portion that is a groove recessed inwardly.” The purpose of the inserted portion and receiving portion in Olmsted is to cooperate with each other to inhibit movement of the chain portions relative to each other so that the chain can transmit force in both the pull and push directions ([0011] lines 8-14; the interfering portions referenced in this citation are the flanges 86 of the embodiment relied upon here) without the chain portions separating or being deflected from a lateral alignment ([0012] lines 3-7). It would have been obvious to one 

    PNG
    media_image2.png
    490
    705
    media_image2.png
    Greyscale

Olmsted Annotated Figure 4

Allowable Subject Matter
Claims 12 and 13 are allowed. The following is an examiner’s statement of reasons for allowance: prior art fails to teach, alone or in combination, a zipper chain comprising a plurality of chain portions each comprising a plurality of upper plates and a plurality of lower plates, wherein one of the upper plates or one of the lower plates comprises a receiving portion that is a groove recessed inwardly in a first direction, between two inner walls of the one of the upper plates or of the one of the lower plates that face each other in a second direction, and extends within the one of the upper plates or the one of the lower plates in a third direction, wherein a distance between the two inner walls in the second direction is constant along the first direction, and wherein the second direction is perpendicular to an extending direction of the chain portion and extends towards the one of the upper plates from the one of the lower plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. Regarding the Applicant’s argument on page 8 of the Remarks that Bringolf does not disclose all the features of the amended Claim 1, it is noted that the features upon which applicant relies (i.e., the protrusions on the first and second chain portions contacting each In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that zipper chains having multiple chain portions with protrusions that contact each other as they are inserted into the opposing chain portion are known in the art. For example: Olmsted shows this feature in Figures 3, 5, and 6a; EP 1484465 to Soerensen shows this feature in Figure 1, with further depiction of how the protrusions interlock with each other in Figures 4-5 and 9; US 2013/0205927 to Saji et al. shows this feature in Figures 2-3; and WO 2016/200081 to Lee shows this feature in Figures 1-2, with further depiction of how the protrusions interlock with each other in Figures 13-14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725